Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katherine Hamer on 09/17/21.
The application has been amended as follows: 
18. (Currently Amended) A method of forming a DRAM capacitor, comprising: forming a first capacitor electrode comprising a stack of materials comprising a doped titanium nitride material and titanium nitride, in a shape of a container, the doped titanium nitride material selected from the group consisting of titanium germanium nitride, titanium arsenic nitride, titanium tungsten nitride, titanium gallium nitride, titanium zirconium nitride, titanium tellurium nitride, titanium phosphorus nitride, titanium antimony nitride, and combinations thereof; forming a capacitor dielectric on an interior surface and on an exterior surface of vertical portions of the first capacitor electrode; and forming a second capacitor electrode on the capacitor dielectric.

Reasons for Allowance
Claims 1-3, 5-6, 8-11, 14-19, 21, 23-30 and 32-33 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims all the limitations in independent claims 1, 18, 21 and 29, specifically the combination of stacking doped and undoped TiN layers to form a U-shaped bottom electrode for a DRAM capacitor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SARAH K SALERNO/Primary Examiner, Art Unit 2814